DOCKET NUMBER: 21cr46                 CRIMINAL CAUSE FOR STATUS CONFERENCE via videoconference
BEFORE JUDGE: KORMAN                  DATE: 5/4/2021 TIME IN COURT  1 HRS 30 MINS


DEFENDANT’S NAME:              Kaveh Lotfolah Afrasiabi                DEFENDANTS #
❑   X Present                 ‘      Not Present             ‘      Custody  ‘     x Not Custody
DEFENSE COUNSEL:              standby counsel Deirdre D. von Dornum
❑   Federal Defender           ‘      CJA                  ‘      Retained
A.U.S.A.:     Ian C. Richardson                                     Case Manager: Talia Cohen
Court Reporter: Linda A.      INTERPRETER:                                   LANGUAGE:
Marino

❑        Arraignment                           ‘      Change of Plea Hearing (~Util-Plea Entered)
❑        In Chambers Conference                ‘      Pre Trial Conference
❑        Initial Appearance                    ‘      x Status Conference
❑        Telephone Conference                  ‘      Motion Hearing Non Evidentiary
❑        Other Evidentiary Hearing Contested       TYPE OF HEARING
❑        Further Status Conference/hearing set for 7/14/2021 @ 2pm
‘        ORDER: Case referred to the Magistrate Judge for _ plea             hearing:



UTILITIES
❑        ~Util-Plea Entered          ‘    ~Util-Add terminate Attorneys      ‘      ~Util-Bond Set/Reset
‘        ~Util-Exparte Matter        ‘    ~Util-Indictment Un Sealed         ‘      ~Util-Information Unsealed
‘        ~Util-Set/Reset Deadlines   ‘    ~Util-Set/Reset Deadlines/Hearings
❑        ~Util-Set/Rest Motion and R&R Deadlines/Hearings       ‘     ~Util-Terminate Motions
❑     ~Util-Terminate Parties      ‘      ~Util-Set/Reset Hearings
Speedy Trial Start: 5/4/2021     Speedy Trial Stop:     7/14/2021              CODE TYPE: XT
Do these minutes contain ruling(s) on motion(s)? ‘      x YES                ‘    NO
TEXT

Government providing defendant with discovery on a rolling basis discussed.

The Court grants the motion to switch defendant’s location-monitoring device and place him on curfew
instead of on home detention. Government does not object and notes that defendant’s Probation officer
reports that he is compliant. The Court requests that standby defense counsel draft an order for docketing
stating as such.

Next status conference set for 7/14/2021 @ 2pm.
